IN THE SUPREME COURT OF THE STATE OF NEVADA


                       DAVID SAXE PRODUCTIONS, INC.;                         No. 83762
                       SAXE MANAGEMENT, LLC; AND
                       DAVID SAXE,
                                      Petitioners,
                                     vs.
                       THE EIGHTH JUDICIAL DISTRICT
                                                                                F1LEr
                       COURT OF THE STATE OF NEVADA,
                       IN AND FOR THE COUNTY OF
                       CLARK; AND THE HONORABLE
                       ERIKA D. BALLOU, DISTRICT JUDGE,
                                      Respondents,
                                     and
                       ALEXANDER MARKS,
                                      Real Party in Interest.


                                          ORDER DISMISSING PETITION

                                  Cause appearing, the parties stipulation to voluntary withdraw
                      this writ petition is approved. This writ petition is dismissed. NRAP 42(b).
                                  It is so ORDERED.

                                                                CLERK OF THE SUPREME COURT
                                                                ELIZABE

                                                                BY:


                      cc:   Hon. Erika D. Ballou, District Judge
                            Jackson Lewis P.C.
                            Jeffrey Gronich, Attorney At Law, P.C.
                            Eighth District Court Clerk


 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 i(1) 1947   .4410.